In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________

No. 18-2844
STANISLAW STERLINSKI,
                                                 Plaintiff-Appellant,

                                v.

CATHOLIC BISHOP OF CHICAGO,
                                                Defendant-Appellee.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
           No. 16 C 00596 — Edmond E. Chang, Judge.
                    ____________________

      ARGUED APRIL 1, 2019 — DECIDED AUGUST 8, 2019
                 ____________________

   Before EASTERBROOK, SYKES, and BRENNAN, Circuit Judges.
    EASTERBROOK, Circuit Judge. Saint Stanislaus Bishop &
Martyr Parish in Chicago hired Stanislaw Sterlinski in 1992
as Director of Music. In 2014 the Parish’s priest (Anthony
Dziorek, C.R.) demoted Sterlinski to the job of organist and
in 2015 ﬁred him outright. He contends in this employment-
discrimination suit against the Bishop of Chicago that the
Parish held his Polish heritage against him. Until his demo-
tion he could have been ﬁred for any reason, because as Di-
2                                                   No. 18-2844

rector of Music he held substantial authority over the con-
duct of religious services and would have been treated as a
“minister” for the purpose of Hosanna-Tabor Evangelical Lu-
theran Church and School v. EEOC, 565 U.S. 171 (2012), which
holds that Title VII of the Civil Rights Act of 1964 does not
apply to ministers. But as organist, Sterlinski says, he was
just “robotically playing the music that he was given” and
could not be treated as a minister. The district court disa-
greed with this proposed distinction between music-related
positions and granted summary judgment to the Bishop. 319
F. Supp. 3d 940 (N.D. Ill. 2018).
     As Director of Music Sterlinski selected the music to be
played at services; as organist he did not. As Director of Mu-
sic he had participated in budgeting, taught the church’s
choirs, and served on the Archdiocese’s music commigee.
The parties disagree about whether, in his reduced role as
organist, he was a “minister” for the purpose of Hosanna-
Tabor. The Bishop’s argument, which the district judge ac-
cepted, is that music is vitally important to the services of
the Roman Catholic Church. Music traditionally has not
played a role in services of the Society of Friends, and its role
in other faiths varies, but in Roman Catholic services music
is integral to the mass and many other activities. The district
judge observed that the United States Conference of Catholic
Bishops issued Sing to the Lord: Music in Divine Worship, an
87-page document (with 235 footnotes!) explaining how mu-
sic advances not only celebration of the mass but also other
devotional magers. Sing to the Lord addresses at length the
importance of organ playing. This persuaded the district
judge that an organist is, if not as important to services as a
priest or cantor, a part of religious exercise, so that an organ-
ist is properly called a “minister” under Hosanna-Tabor.
No. 18-2844                                                              3

    Sterlinski stresses that he has not been ordained, unlike
Cheryl Perich, whose ﬁring led to Hosanna-Tabor. And he de-
scribes an organist as a “ministerial” position in a way
diﬀerent from what the Justices in Hosanna-Tabor described
as the “ministerial exception” to Title VII: he just played the
notes on the sheet music that Father Dziorek told him to use.
(This suggests that the “ministerial exception” might be re-
named the “ministry exception” or “the rule of Hosanna-
Tabor” to avoid confusion with the sense of “ministerial” as
mechanical or straightforward.) Sterlinski wants us to decide
for ourselves whether an organist’s role is suﬃciently like
that of a priest to be called part of the ministry. That’s the
path followed by a divided panel in Biel v. St. James School,
911 F.3d 603 (9th Cir. 2018), rehearing en banc denied (over
the dissent of nine judges), 926 F.3d 1238 (2019). Biel did not
involve an organist. We cite it, rather, because it holds that a
court will decide for itself whether a given employee served
a religious as opposed to a secular function.
    Our circuit, however, adopted a diﬀerent approach in
GrussgoG v. Milwaukee Jewish Day School, Inc., 882 F.3d 655
(7th Cir. 2018). We examined a variety of factors not to de-
termine what judges think as an original mager, but to de-
termine whether the employee (Grussgog taught Hebrew in
a Jewish school using the Tal Am curriculum) was serving a
religious function. The Ninth Circuit in Biel wrote:
   Even assuming GrussgoG was correctly decided, which we are
   not sure it was, the plaintiﬀ in GrussgoG more closely resembled
   Perich than Biel does. Although the plaintiﬀ in GrussgoG lacked a
   formal religious title, she had obtained a certiﬁcation in a Jewish
   curricular program called Tal Am—a curriculum that involved
   integrating religious teachings into Hebrew lessons[.]
4                                                  No. 18-2844

911 F.3d at 609. The panel then went on to make an inde-
pendent assessment, essentially disregarding what Biel’s
employer (a Roman Catholic school) thought about its own
organization and operations. The judges who dissented from
the denial of rehearing in Biel disagreed with that ap-
proach—which asks how much like Perich a given plaintiﬀ
is, rather than whether the employee served a religious func-
tion—as do we.
    Hosanna-Tabor      interpreted     federal    employment-
discrimination laws in light of two goals reﬂected in the Re-
ligion Clauses of the First Amendment. The Free Exercise
Clause protects a religious body’s “right to shape its own
faith and mission through its appointments”, and the Estab-
lishment Clause “prohibits government involvement in such
ecclesiastical decisions”. 565 U.S. at 188–89. See also Watson
v. Jones, 80 U.S. 679, 728–29 (1872); Kedroﬀ v. St. Nicholas Ca-
thedral, 344 U.S. 94, 116 (1952); Serbian Eastern Orthodox Dio-
cese v. Milivojevich, 426 U.S. 696, 709 (1976). If the Roman
Catholic Church believes that organ music is vital to its reli-
gious services, and that to advance its faith it needs the abil-
ity to select organists, who are we judges to disagree? Only
by subjecting religious doctrine to discovery and, if neces-
sary, jury trial, could the judiciary reject a church’s charac-
terization of its own theology and internal organization. Yet
it is precisely to avoid such judicial entanglement in, and
second-guessing of, religious magers that the Justices estab-
lished the rule of Hosanna-Tabor. Many judges, not just our
panel in GrussgoG (and the nine dissenters in Biel), have de-
clined to make independent decisions on religious disputes
in order to resolve Hosanna-Tabor issues. See, e.g., Fratello v.
Archdiocese of New York, 863 F.3d 190, 204–06 (2d Cir. 2017);
No. 18-2844                                                     5

Cannata v. Catholic Diocese of Austin, 700 F.3d 169, 176–77 (5th
Cir. 2012).
    It is easy to see a potential problem with a completely
hands-oﬀ approach. Suppose a church insists that everyone
on its payroll, down to custodians and school-bus drivers, is
a minister. That is not fanciful—it is what one religious
group did assert in Tony & Susan Alamo Foundation v. Secre-
tary of Labor, 471 U.S. 290 (1985), in claiming an immunity
from federal minimum-wage legislation. The Justices reject-
ed that claim in Alamo Foundation and we assume that they
would be equally unreceptive in litigation under Title VII.
But then where does one draw the line between judicial ab-
negation (which Alamo Foundation rejected) and independent
judicial resolution of ecclesiastical issues (which Biel em-
braced)?
     The answer lies in separating pretextual justiﬁcations
from honest ones. In normal Title VII litigation a court does
not start with the question whether the discharge or other
adverse action was caused by prejudice. It waits for the em-
ployer to articulate a reason for the discharge and then asks
whether that reason is pretextual—in other words, whether
it is honest. If the court ﬁnds that the reason is honest, it does
not ask whether the reason is correct—it is enough that the
employer believe its own reason in good faith. And the bur-
den of showing pretext rests with the plaintiﬀ. See St. Mary’s
Honor Center v. Hicks, 509 U.S. 502 (1993) (describing how
this burden-shifting process works); Reeves v. Sanderson
Plumbing Products, Inc., 530 U.S. 133 (2000) (same). A church
claiming “minister” status for bus drivers would invite a
ﬁnding of pretext, but a church claiming that persons who
6                                                  No. 18-2844

chant, sing, or play music during a service perform religious
functions is on solid ground.
    Pretext, and for that mager the rule of Hosanna-Tabor, is
not something a plaintiﬀ’s complaint need address. The min-
isterial exception is a defense, not a component of subject-
mager jurisdiction, see Hosanna-Tabor, 565 U.S. at 195 n.4,
and complaints need not anticipate defenses. Gomez v. Tole-
do, 446 U.S. 635, 640 (1980). Pretext analysis is part of the
burden-shifting sequence discussed in St. Mary’s Honor Cen-
ter and Reeves. Once the defendant raises a justiﬁcation for an
adverse employment action, the plaintiﬀ can agempt to
show that it is pretextual. The defense bears the burden of
articulating the justiﬁcation, but the plaintiﬀ bears the bur-
den of showing that the justiﬁcation is a pretext.
    Sterlinski does not contend that the Bishop’s justiﬁcation
for calling him a “minister” is pretextual. Sing to the Lord was
issued in 2007, well before Sterlinski’s discharge, and reﬂects
a longstanding tradition; it is not an explanation hoked up
for the occasion. Sterlinski does contend that his playing was
“robotic” and therefore cannot have entailed the exercise of
religiously salient discretion (as the selection of music might
have done), but a church may decide that any organist who
plays like a robot ought to be ﬁred. Performers must put their
hearts into playing, or they won’t be eﬀective. A priest who
delivered the homily in a monotone would not advance the
church’s religious mission; no more does an organist who
proclaims that he plays mechanically.
    Even Hieronymus von Colloredo, the Prince-Archbishop
of Salzburg who sacked Wolfgang Mozart, understood that
music has a vital role in the Roman Catholic faith. After Col-
loredo decided that the mass, including its music, must not
No. 18-2844                                                7

exceed 45 minutes, Mozart asked for leave to travel. Collore-
do refused and ﬁred him, with the insult “Soll er doch
gehen, ich brauche ihn nicht!” (“He should just go then; I
don’t need him!”). Colloredo thought that lesser (and less
demanding) musicians would suﬃce; he did not remove
music from the mass. In 1782 he abolished instrumental mu-
sic in church and severely limited accompanied music, but
the organ remained. The rest of the world gained from Col-
loredo’s decisions, as Mozart moved to Vienna and went on
to produce secular masterpieces such as the Marriage of Figa-
ro and the Jupiter Symphony, as well as two glorious masses
in which the music alone exceeds 45 minutes (the Mass in C
minor, K. 427/417a, and the Requiem, K. 626).
    The record shows that organ playing serves a religious
function in the life of Saint Stanislaus Bishop & Martyr Par-
ish. Under the rationale of Hosanna-Tabor, Sterlinski’s dis-
charge is therefore outside the scope of Title VII.
                                                   AFFIRMED